                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                     Plaintiff,         )
                                        )
      vs.                               )   Case No. 4:19CR000187 SNLJ
                                        )
TYVON WHITE,                            )
                                        )
                    Defendant.          )

                                       ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Shirley Pademore Mensah (#50), filed August 1, 2019 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant' s pretrial motion (Doc. #32) is

DENIED.

      Dated this   /tt(   day of September, 2019.




                                        UNITED STATES DISTRICT JUDGE
